DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	This communication is in response to applicant’s filing dated 12/16/2019. Claims 1-10 are currently pending.

Information Disclosure Statement (IDS)
	The information disclosure statement (IDS) submitted on 12/16/2019 and 03/09/2022 has been considered by the examiner

Priority
Acknowledgment is made of applicant’s claim for foreign for Application No. FR1873514 filed on 12/20/2018 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the recitations “SEP, FF” is unclear what the acronyms for these limitations are. Applicant is advised to fully spell out these acronyms in their entirety for the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Regarding claim 1:
	Under Step 1: Claim 1 is directed towards a method for managing an aircraft.
	Under Step 2A – Prong 1:
	Claim 1 recites the abstract idea concept of managing an aircraft. This abstract idea is described in at least claim 1 by receiving data from recordings of the flight of an aircraft, determining the aircraft state at a point N on the basis of the received data, and determining the state of the aircraft at the point N+1 on the basis of the state of the aircraft at point N. These steps fall into the mental processes grouping of abstract ideas. The limitations as drafted are processes that, under their broadest reasonable interpretation, cover the performance of the limitations in the mind but for the recitation of generic computer components.
	With respect to claim 1, other than reciting, “flight of an aircraft,” nothing in limitations described above precludes the ideas from practically being performed in the human mind. For example, receiving data and determining aircraft state language the claim encompasses collecting information and distributing the information.
	Under Step 2A – Prong 2:
	The claims recite elements additional to the abstract concepts. However, these additional elements fail to integrate into a practical application.
	Claim 1, recites additional elements such as “said data comprising data from sensors and/or data from the onboard avionics,” and “by applying a model learnt by means of machine learning,” which is insignificant extra solution activity as the step simply gathers data necessary to perform the abstract idea. These additional steps amount necessary data gathering and generic computer components wherein all uses of the recited abstract idea require such data gathering or data output. See MPEP 2106.05(g).
	Under Step 2B:
	For the same reasons addressed above with respect to Step 2A, the additional elements recited in claim 1 fail to amount to inventive concept. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea.
	Thus, when considering the combination of elements and the claimed invention as a whole, the claims are not patent eligible.
	Regarding claims 2-10:
	Dependent claims 2-10 only recite limitations further defining the mental processes and recite further data gathering. These limitations are considered mental processes without any significantly more elements to the abstract idea. These additional elements fail to integrate the abstract idea into a practical application. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea. Therefore, when considering the combination of elements and the claimed invention as a whole claims, 2-10 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US 9542851 B2, in view of Laso-Leon et al., US 20140244077 A1, hereinafter referred to as Kim and Laso-Leon, respectively.
	Regarding claim 1, Kim discloses a method for managing the flight of an aircraft, comprising the steps of: 
receiving data from recordings of the flight of an aircraft; said data comprising data from sensors and/or data from the onboard avionics (Collecting current data representing actions onboard the airplane and characteristics of the airplane – See at least page 10, right column 2, paragraph 6, lines 60-65).

Kim fails to explicitly disclose determining the aircraft state at a point N on the basis of the received data; determining the state of the aircraft at the point N+1 on the basis of the state of the aircraft at point N by applying a model learnt by means of machine learning.
However, Laso-Leon teaches:
determining the aircraft state at a point N on the basis of the received data (Vertical trajectory profile computed. The phase 10 corresponds to the climb phase, the phase 11 to the cruising phase and the phase 12 to the descent phase, i.e. aircraft state. This vertical profile is computed from a lateral trajectory computed by the FMS and involving an ordered list of waypoints WPT from the flight plan. The vertical profile comprises a plurality of altitude levels Ni (commonly called level), i being the index, for example in FIG. 1: N1, N2, N3 and N4 – See at least ¶57 and FIG. 1); 
determining the state of the aircraft at the point N+1 on the basis of the state of the aircraft at point N by applying a model learnt by means of machine learning (These levels are altitude levels to be reached by the aircraft. Once the level Ni is reached, the aircraft flies at the altitude Ni until the level change point defined by a distance xi, between the level i and the next level i+1. The distances xi identify the length of the altitude levels Ni. As an example, xi can correspond to a curvilinear abscissa or, as illustrated in FIG. 1, to the length, distance-wise, of a level Ni: x1 is the length of the level N1, x2 the length of the level N2, etc. A change of level is commonly called level jump – See at least ¶60. The process is done by applying a machine learning interface – See at least ¶126).
Kim discloses an avionics flight management system for an aircraft. Laso- Leon teaches a flight management system for an aircraft for creating a trajectory profile.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim and include the feature of determining the aircraft state at a point N on the basis of the received data; determining the state of the aircraft at the point N+1 on the basis of the state of the aircraft at point N by applying a model learnt by means of machine learning, as taught by Laso- Leon, to assist crew members in saving fuel and minimizing emissions through several altitude changes (See at least ¶4).

Regarding claim 8, Kim discloses said computer program comprising code instructions for performing the steps of the method according to Claim 1 when said program is executed on a computer (Flight Management computer – See at least FIG. 1).

Regarding claim 9, Kim discloses the system comprising one or more avionic systems such as a flight management system FMS and/or an electronic flight bag EFB (Flight Management computer – See at least FIG. 1).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US 9542851 B2, in view of Laso-Leon et al., US 20140244077 A1, as applied to claim 1 above, and further in view of James D. Phillips, US 20090112535A1, hereinafter referred to as Kim, Laso-Leon, Phillips, respectively.
Regarding claim 2, the combination of Kim and Laso-Lean fails to explicitly disclose determining the flight parameters SEP, FF and N1 on the basis of the aircraft state at point N by applying a model learnt by machine learning, determining the aircraft state at point N+1 on the basis of the values of flight parameters SEP, FF and N1 by means of trajectory calculation, wherein the SEP value denotes the energy available for the aircraft to climb, the FF value denotes the variation in the fuel weight and the N1 value denotes the speed of rotation of the first stage of the engine, which influences fuel consumption.
However, Phillips teaches:
determining the flight parameters SEP, FF and N1 on the basis of the aircraft state at point N by applying a model learnt by machine learning (The aerodynamic model and propulsion model can be included in the computer system running – See at least ¶52. The method of integration approximates the specific excess energy, i.e. SEP and the fuel flow, i.e. FF as a linear function between integration nodes, i.e. N – See at least ¶91); and 
determining the aircraft state at point N+1 on the basis of the values of flight parameters SEP, FF and N1 by means of trajectory calculation (The vertical profile of the flight path trajectory depicts the first turn, which commences prior to waypoint 1, occurring during the climbing phase of the flight and the last turn, ending after waypoint 4, occurring during the descent phase of the flight – See at least ¶63. The method of integration approximates the specific excess energy, i.e. SEP and the fuel flow, i.e. FF as a linear function between integration nodes, i.e. N – See at least ¶91), 
wherein the SEP value denotes the energy available for the aircraft to climb (The method of integration approximates the specific excess energy, i.e. SEP – See at least ¶91),
the FF value denotes the variation in the fuel weight (The method of integration approximates the specific excess energy, i.e. SEP and the fuel flow, i.e. FF - See at least ¶91); and 
the N1 value denotes the speed of rotation of the first stage of the engine, which influences fuel consumption (The aircraft performance characteristics can also include climb speed, descent speed, cruise speed, payload and fuel load for the aircraft – See at least ¶17. As a linear function between integration nodes, i.e. N – See at least ¶91).
Kim discloses an avionics flight management system for an aircraft. Laso-Lean teaches a flight management system for an aircraft for creating a trajectory profile. Phillips teaches a flight management system for calculating aircraft energy and fuel consumption.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kim and Laso-Lean and include the feature of determining the flight parameters SEP, FF and N1 on the basis of the aircraft state at point N by applying a model learnt by machine learning, determining the aircraft state at point N+1 on the basis of the values of flight parameters SEP, FF and N1 by means of trajectory calculation, wherein the SEP value denotes the energy available for the aircraft to climb, the FF value denotes the variation in the fuel weight and the N1 value denotes the speed of rotation of the first stage of the engine, which influences fuel consumption, as taught by Phillips, for efficiently simulating aircraft flight trajectories, for both current and predicted future air traffic volume (See at least ¶9).

Claims 3-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US 9542851 B2, in view of Laso-Leon et al., US 20140244077 A1, as applied to claims 1 and 9 above, and further in view of Cella et al., US 20190033484 A1, hereinafter referred to as Kim, Laso-Leon, Cella, respectively.
Regarding claim 3, the combination of Kim and Laso-Leon fails to explicitly disclose the machine learning being unsupervised.
However, Cella teaches the machine learning being unsupervised (The platform may also implement pattern recognition processes with machine learning operations. The platform may employ unsupervised classification – See at least ¶290).
Kim discloses an avionics flight management system for an aircraft. Laso-Lean teaches a flight management system for an aircraft for creating a trajectory profile. Cella teaches collecting environmental information for an aircraft.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kim and Laso-Lean and include the feature of the machine learning being unsupervised, as taught by Cella, to monitor and control problems for operations in an aircraft (See at least ¶12).

Regarding claim 4, the combination of Kim and Laso-Leon fails to explicitly disclose the machine learning being supervised.
However, Cella teaches the machine learning being supervised (The platform may also implement pattern recognition processes with machine learning operations. The platform may employ supervised classification – See at least ¶290).
Kim discloses an avionics flight management system for an aircraft. Laso-Lean teaches a flight management system for an aircraft for creating a trajectory profile. Cella teaches collecting environmental information for an aircraft.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kim and Laso-Lean and include the feature of the machine learning being supervised, as taught by Cella, to monitor and control problems for operations in an aircraft (See at least ¶12).

Regarding claim 5, the combination of Kim and Laso-Leon fails to explicitly disclose the machine learning being performed offline.
However, Cella teaches the machine learning being performed offline (Steps including machine learning being done offline – See at least ¶726).
Kim discloses an avionics flight management system for an aircraft. Laso-Lean teaches a flight management system for an aircraft for creating a trajectory profile. Cella teaches collecting environmental information for an aircraft.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kim and Laso-Lean and include the feature of the machine learning being performed offline, as taught by Cella, to monitor and control problems for operations in an aircraft (See at least ¶12).

Regarding claim 6, the combination of Kim and Laso-Leon fails to explicitly disclose the machine learning being performed online.
However, Cella teaches the machine learning being performed online (Machine learning systems may be used to perform intelligent computing based control and be responsive to tasks in a wide variety of systems such as online – See at least ¶291).
Kim discloses an avionics flight management system for an aircraft. Laso-Lean teaches a flight management system for an aircraft for creating a trajectory profile. Cella teaches collecting environmental information for an aircraft.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kim and Laso-Lean and include the feature of the machine learning being performed online, as taught by Cella, to monitor and control problems for operations in an aircraft (See at least ¶12).

Regarding claim 7, the combination of Kim and Laso-Leon fails to explicitly disclose the machine learning comprising one or more algorithms selected from the algorithms comprising: support-vector machines; classifiers; neural networks; decision trees and/or steps from statistical methods such as Gaussian mixture models, logistic regression, linear discriminant analysis and/or genetic algorithms.
However, Cella teaches the machine learning comprising one or more algorithms selected from the algorithms comprising: neural networks and/or steps from statistical methods such as Gaussian mixture models (References to a neural net throughout this disclosure should be understood to encompass a wide range of different types of neural networks, machine learning systems – See at least ¶630.  An expert system or self-organization capability may use a radial basis function (RBF) neural network, such as one that employs a distance criterion with respect to a center (e.g., a Gaussian function) – See at least ¶640).
Kim discloses an avionics flight management system for an aircraft. Laso-Lean teaches a flight management system for an aircraft for creating a trajectory profile. Cella teaches collecting environmental information for an aircraft.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kim and Laso-Lean and include the feature of the machine learning comprising one or more algorithms selected from the algorithms comprising: neural networks and/or steps from statistical methods such as Gaussian mixture models, as taught by Cella, to monitor and control problems for operations in an aircraft (See at least ¶12).

Regarding claim 10, the combination of Kim and Laso-Leon fails to explicitly disclose an artificial neural network; an acyclic artificial neural network; a recurrent neural network; a feedforward neural network; a convolutional neural network; and/or a generative adversarial neural network.
However, Cella teaches an artificial neural network (Artificial Neural Network – See at least ¶291).
Kim discloses an avionics flight management system for an aircraft. Laso-Lean teaches a flight management system for an aircraft for creating a trajectory profile. Cella teaches collecting environmental information for an aircraft.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kim and Laso-Lean and include the feature of an artificial neural network; an acyclic artificial neural network; a recurrent neural network; a feedforward neural network; a convolutional neural network; and/or a generative adversarial neural network, as taught by Cella, to monitor and control problems for operations in an aircraft (See at least ¶12).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bitra et al., US 20180259342 A1.
	Bitra discloses performing positioning of an unmanned aerial vehicle (UAV). The method may include determining a first position of the UAV using a first positioning system during flight of the UAV. The method may also include deactivating the first positioning system after determining the first position.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD M KAZIMI whose telephone number is (571)272-3436. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662                                                                                                                                                                                                        

/M.M.K./Examiner, Art Unit 3662